                                            Case 3:20-cv-01592-JSC Document 28 Filed 02/08/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                           JUVENCIO GOMEZ,
                                   7                                                         Case No. 20-cv-01592-JSC
                                                        Plaintiff,
                                   8                                                         ORDER GRANTING MOTION FOR
                                                  v.                                         SUMMARY JUDGMENT
                                   9
                                           ALAMEDA COUNTY SHERIFF’S
                                  10       DEPARTMENT, et al.,                               Re: ECF No. 16

                                  11                    Defendants.

                                  12                                            INTRODUCTION
Northern District of California
 United States District Court




                                  13          Plaintiff, a former inmate at the Santa Rita County Jail (“SRJ”), filed this pro se civil rights
                                  14   complaint under 42 U.S.C. § 1983 against the Alameda County Sheriff’s Department, Sheriff
                                  15   Gregory Ahern, and Deputy M. Vargas. Plaintiff claims that the Defendants assigned him to the
                                  16   jail’s administrative separation unit without justification, and that jail officials have obstructed and
                                  17   interfered with his legal mail and phone calls with his attorney. The Court reviewed the complaint
                                  18   and found that, when liberally construed, the allegations were sufficient to state a claim for relief
                                  19   under 42 U.S.C. § 1983. (ECF No. 5.) Defendants filed a motion for summary judgment.1 (ECF
                                  20   No. 16.) Plaintiff, whose mail has been returned as undeliverable, (see ECF Nos. 7, 14, 15), did
                                  21   not file an opposition.2 Defendants filed a reply brief. (ECF No. 26.) For the reasons discussed
                                  22   below, the motion for summary judgment is GRANTED.
                                  23                                             BACKGROUND
                                  24          Plaintiff was detained at SRJ from November 6, 2019, through March 16, 2020. (Vargas
                                  25   Decl. ⁋ 6.) SRJ maintains classification files on its inmates to ensure that inmates are

                                  26
                                       1
                                  27     The parties consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636(c).
                                       (ECF Nos. 4, 9.)
                                       2
                                  28     Defendants provided Plaintiff with the required summary judgment warning. (See ECF No. 16 at
                                       2.)
                                           Case 3:20-cv-01592-JSC Document 28 Filed 02/08/21 Page 2 of 8




                                   1   appropriately housed based on individual circumstances, as well as safety and security. (Id. ⁋ 3.)

                                   2   Inmates are placed in administrative separation for the safety and security of the inmate, as well as

                                   3   other inmates and staff. (Id. ⁋ 5.) While at SRJ, Plaintiff was placed in administrative separation

                                   4   out of concern that he may have been a gang member in bad standing with his gang. (Id. ⁋ 6.)

                                   5   Plaintiff’s classification file indicates that he is active in the Norteños gang, but states that Plaintiff

                                   6   is not sure whether he is in good or bad standing. (Mot. for Summ. J. (MSJ) Ex. B, ECF No. 18 at

                                   7   41; Vargas Decl. ⁋ 3.) Gang members who are in bad standing with their gang are often targeted

                                   8   for violence or encouraged to commit violence to return to good standing. (Vargas Decl. ⁋ 7.)

                                   9   Prior to Plaintiff’s incarceration at SRJ, an inmate advised staff that Plaintiff was in bad standing

                                  10   with the Norteños gang, and an alert was placed in Plaintiff’s classification file. (Id. ⁋ 6.)

                                  11           SRJ records show that Plaintiff made thirteen phone calls while at SRJ. (Key Decl. ⁋ 3;

                                  12   MSJ Exs. C, D.) Two of those calls were made to the public defender’s office and were not
Northern District of California
 United States District Court




                                  13   recorded. (Key Decl. ⁋ 4; MSJ Ex. D, ECF No. 18 at 48.) SRJ’s phone system is pre-programmed

                                  14   with the telephone number of the public defender’s office, and the time and date of such calls are

                                  15   recorded but not the calls themselves. (Id.) Plaintiff’s remaining calls were recorded. (Id. ⁋ 5.)

                                  16   Recorded calls are preceded by a prompt that the calls may be monitored or recorded. (Id.) SRJ

                                  17   Policy and Procedure 17.04.II.D states: “The Alameda County Sheriff’s Office reserves the

                                  18   authority to monitor, including recording, conversations on any telephone within its facilities.

                                  19   Attorney/Client telephone calls will not be recorded. Use of the telephones constitutes consent to

                                  20   monitoring.” (MSJ Ex. G, ECF No. 18 at 57.)

                                  21           While at SRJ, Plaintiff received one envelope of mail from the United State District Court.

                                  22   (Semmel Decl. ⁋ 4.) The envelope was marked legal mail, signed by a deputy in the presence of

                                  23   Plaintiff, and signed by Plaintiff. (MSJ Ex. E, ECF No. 18 at 50.) SRJ Policy and Procedure

                                  24   17.01, requires that legal mail (other than mail from judges) be stamped, and opened and inspected

                                  25   in the presence of the inmate. (MSJ Ex. H, ECF No. 18 at 70–71.) If no contraband is found, the

                                  26   mail is surrendered to the inmate and the envelope is kept on file for six months. (Id.) Non-legal

                                  27   mail is opened outside the inmate’s presence, to ensure it does not contain contraband. (Semmel

                                  28   Decl. ⁋ 5.) Outgoing non-legal mail is opened and read by staff, if necessary, for jail security. (Id.

                                                                                           2
                                            Case 3:20-cv-01592-JSC Document 28 Filed 02/08/21 Page 3 of 8




                                   1   ⁋ 7.) For outgoing legal mail, an inmate must notify the Housing Unit Deputy that the letter is

                                   2   legal mail. (Id.) The deputy makes a visual inspection of it without reading the contents, then

                                   3   verifies that the inmate’s name and identification number are correctly on the return address. (Id.)

                                   4   The deputy seals the envelope in the presence of the inmate, initials it, and marks it confidential.

                                   5   (Id.) Deputies followed this procedure for Plaintiff’s outgoing legal mail. (MSJ Ex. F, ECF No.

                                   6   18 at 52–54.) Officials never mark outgoing mail, legal or non-legal, as undeliverable. (Id. ⁋ 6.)

                                   7   Only the United States Post Office marks any undeliverable incoming legal mail. (Id.)

                                   8          In his verified complaint, Plaintiff states that Defendant Vargas received information from

                                   9   a confidential source that Plaintiff sold drugs at his last place of confinement but was never

                                  10   caught. (Compl. at 3.) Plaintiff further states that Defendant Vargas placed him in administrative

                                  11   separation because Plaintiff is in danger with enemies at SRJ. (Id.) The complaint also states that

                                  12   the Alameda County Sheriff’s Department and SRJ officials unlawfully placed individuals in
Northern District of California
 United States District Court




                                  13   administrative separation. (Id. at 5.) Plaintiff identifies seven other inmates whom he claims

                                  14   suffered the same violations of their rights. (Id. at 4.) Finally, the complaint states that SRJ

                                  15   illegally monitored, listened to, blocked, and hung up on calls to attorneys, and illegally removed

                                  16   documents from legal mail, and falsely stamped it as undeliverable. (Id.)

                                  17                                              DISCUSSION

                                  18   I.     Standard of Review

                                  19          A district court may not grant a motion for summary judgment solely because the opposing

                                  20   party has failed to file an opposition. See Cristobal v. Siegel, 26 F.3d 1488, 1494–95 & n.4 (9th

                                  21   Cir. 1994) (unopposed motion may be granted only after court determines that there are no

                                  22   material issues of fact). The Court may, however, grant an unopposed motion for summary

                                  23   judgment if the movant’s papers are themselves sufficient to support the motion and do not on

                                  24   their face reveal a genuine issue of material fact. See United States v. Real Property at Incline

                                  25   Village, 47 F.3d 1511, 1520 (9th Cir. 1995) (local rule cannot mandate automatic entry of

                                  26   judgment for moving party without consideration of whether motion and supporting papers satisfy

                                  27   Fed. R. Civ. P. 56), rev’d on other grounds sub nom, Degen v. United States, 517 U.S. 820 (1996).

                                  28          Summary judgment is proper where the pleadings, discovery and affidavits show that there

                                                                                          3
                                             Case 3:20-cv-01592-JSC Document 28 Filed 02/08/21 Page 4 of 8




                                   1   is “no genuine issue as to any material fact and that the moving party is entitled to judgment as a

                                   2   matter of law.” Fed. R. Civ. P. 56(c). Material facts are those which may affect the outcome of

                                   3   the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,248 (1986). A dispute as to a material

                                   4   fact is genuine if there is sufficient evidence for a reasonable jury to return a verdict for the

                                   5   nonmoving party. Id.

                                   6           The moving party for summary judgment bears the initial burden of identifying those

                                   7   portions of the pleadings, discovery and affidavits which demonstrate the absence of a genuine

                                   8   issue of material fact. Celotex Corp.v. Cattrett, 477 U.S. 317, 323 (1986). When the moving

                                   9   party has met this burden of production, the nonmoving party must go beyond the pleadings and,

                                  10   by its own affidavits or discovery, set forth specific facts showing that there is a genuine issue for

                                  11   trial. Id. If the nonmoving party fails to produce enough evidence to show a genuine issue of

                                  12   material fact, the moving party wins. Id. A verified complaint may be used as an opposing
Northern District of California
 United States District Court




                                  13   affidavit, as long as it is based on personal knowledge and sets forth specific facts admissible in

                                  14   evidence. See Keenan v. Hall, 83 F.3d 1083, 1090 n.1 (9th Cir. 1996), amended, 135 F.3d 1318

                                  15   (9th Cir. 1998) (treating allegations in prisoner’s verified amended complaint as opposing

                                  16   affidavit).

                                  17           At summary judgment, the judge must view the evidence in the light most favorable to the

                                  18   nonmoving party. Tolan v. Cotton, 572 U.S. 650, 655 (2014). If more than one reasonable

                                  19   inference can be drawn from undisputed facts, the trial court must credit the inference in favor of

                                  20   the nonmoving party. Hunt v. Cromartie, 526 U.S. 541, 552 (1999).

                                  21   II.            Analysis

                                  22           Defendants assert that Plaintiff’s claims are unexhausted, there are no allegations against

                                  23   Defendant Ahern, the claims lack merit, and Defendant Vargas is entitled to qualified immunity.

                                  24   The Court finds that Plaintiff’s claims are both meritless and unexhausted, and, therefore, does not

                                  25   find it necessary to address Defendants remaining arguments.

                                  26                  1. Administrative Separation

                                  27           Plaintiff has failed to raise a genuine dispute of material fact about whether his placement

                                  28   in administrative separation violates due process. At the time Plaintiff filed his complaint, he was

                                                                                           4
                                           Case 3:20-cv-01592-JSC Document 28 Filed 02/08/21 Page 5 of 8




                                   1   a pretrial detainee.3 “Pretrial detainees have a substantive due process right against restrictions

                                   2   that amount to punishment.” Valdez v. Rosenbaum, 302 F.3d 1039, 1045 (9th Cir. 2002). To

                                   3   establish a substantive due process violation, Plaintiff must prove (1) that his pretrial housing

                                   4   classification caused him “to suffer some harm or ‘disability,’” and (2) that the “purpose” of the

                                   5   classification was “to punish.” Demery v. Arpaio, 378 F.3d 1020, 1030 (9th Cir. 2004) (citing Bell

                                   6   v. Wolfish, 441 U.S. 520, 538 (1979)). If he cannot prove that his housing conditions had both the

                                   7   “purpose and effect” of unconstitutional punishment, no procedural protections are

                                   8   constitutionally required. Mitchell v. Dupnik, 75 F.3d 517, 524 (9th Cir. 1996). Here, Defendants

                                   9   have shown that Plaintiff cannot carry his burden to prove a due process violation at trial.

                                  10          First, Plaintiff has provided no information regarding what harm, if any, he suffered while

                                  11   placed in administrative separation. See Demery, 378 F.3d at 1030 (for a harm or disability to

                                  12   “constitute punishment . . . [it] must either significantly exceed, or be independent of, the inherent
Northern District of California
 United States District Court




                                  13   discomforts of confinement”). In failing to file an opposition, the Court looks to the verified

                                  14   complaint, which provides no information as to any harm suffered. Second, Plaintiff has

                                  15   presented no evidence to contradict Defendants’ showing that he was placed in administrative

                                  16   separation for the legitimate governmental objectives of jail safety and security. (See Vargas Decl.

                                  17   ⁋ 6.) As a member of the Norteños gang who was possibly in bad standing, Plaintiff’s safety, as

                                  18   well as that of other inmates and staff, were in jeopardy. (Id.) To prove punitive purpose, Plaintiff

                                  19   must show either an express intent to punish, that the restrictions were excessive in relation to the

                                  20   alternative non-punitive purpose, or that the restrictions could have been accomplished using less

                                  21   harsh methods. See Jones v. Blanas, 393 F.3d 918, 932 (9th Cir. 2004) (citations omitted). Given

                                  22   that Plaintiff has provided no details about his confinement in administrative separation, the facts

                                  23   on record are insufficient to prove punitive purpose.

                                  24          For much the same reasons, Plaintiff also cannot prove a procedural due process violation.

                                  25   The record shows that Plaintiff’s placement in administrative separation was to maintain safety

                                  26

                                  27
                                       3
                                         Plaintiff’s complaint was executed on February 22, 2020. (Compl. at 3.) Based on the mailbox
                                       rule, the complaint is deemed constructively filed on the date Plaintiff signed the document. See
                                  28   Houston v. Lack, 487 U.S. 266, 276 (1988). He was convicted via a no contest plea on March 2,
                                       2020, after his complaint was filed. (Resp. Ex. A at 31–32.)
                                                                                         5
                                           Case 3:20-cv-01592-JSC Document 28 Filed 02/08/21 Page 6 of 8




                                   1   and security at SRJ and did not have the purpose of punishment. See Bell, 441 U.S. at 546

                                   2   (“[m]aintaining institutional security and preserving internal order and discipline are essential

                                   3   goals that may require limitation or retraction of the retained constitutional rights of both

                                   4   convicted prisoners and pretrial detainees.”); see also Martucci v. Johnson, 944 F.2d 291, 294–95

                                   5   (6th Cir.1991) (prisoner placed in segregation for administrative reasons related to prison security

                                   6   did not have substantive due process right to be free of segregation, and failure to provide a

                                   7   hearing did not violate procedural due process); cf. Mitchell, 75 F.3d at 524 (finding plaintiff was

                                   8   entitled to a due process hearing because his placement in “disciplinary segregation” had “the

                                   9   purpose and effect . . . [of] punishment”) (emphasis added). Nor has Plaintiff provided any

                                  10   evidence establishing any laws or regulations that provide him a liberty interest protected by due

                                  11   process. See Henderson v. City & Cty. of San Francisco, No. C05-234 VRW, 2006 WL 3507944,

                                  12   at *14 (N.D. Cal. Dec. 1, 2006) (finding that county jail regulations made pursuant to California
Northern District of California
 United States District Court




                                  13   Code of Regulations, title 15 § 1053, do not create a liberty interest). Based on the foregoing, it is

                                  14   undisputed that Plaintiff’s placement in administrative separation was for non-punitive reasons.

                                  15   Accordingly, Defendants are entitled to summary judgment on this claim.

                                  16                  2. Phone Calls

                                  17          Plaintiff claims that his phone calls to his attorney were monitored and blocked. He has

                                  18   not, however, shown a genuine dispute of material fact regarding this claim. An expectation of

                                  19   privacy in outbound calls by an inmate is not objectively reasonable, and the recording of such

                                  20   calls does not violate the Fourth Amendment. See United States v. Van Poyck, 77 F.3d 285, 290–

                                  21   91 (9th Cir.1996). The Court in Van Poyck specifically excluded from its analysis “‘properly

                                  22   placed’ telephone calls between a defendant and his attorney.” Id. at 291 n.9.

                                  23          The record fails to establish that Plaintiff’s calls to his attorney were recorded. The record

                                  24   is undisputed that Plaintiff made thirteen phone calls while at SRJ. (See Key Decl. ⁋⁋ 3–5; MSJ

                                  25   Exs. C, D.) The evidence regarding those calls show that two were made to the public defender’s

                                  26   office and were not recorded. (See MSJ Ex. D.) The other eleven calls were non-legal and were

                                  27   recorded. (MSJ Ex. C.) Plaintiff has failed to produce any evidence establishing that any of the

                                  28   facts presented by Defendants are in dispute, nor does his complaint provide sufficient facts to
                                                                                          6
                                           Case 3:20-cv-01592-JSC Document 28 Filed 02/08/21 Page 7 of 8




                                   1   create a triable issue of fact. See Celotex, 477 U.S. at 323 (holding that the nonmoving party must

                                   2   go “beyond the pleadings” and designate facts that show a genuine issue for trial). Defendants are

                                   3   granted summary judgment on this claim.

                                   4                    3. Legal Mail

                                   5          Defendants are also entitled to summary judgment on Plaintiff’s due process claims arising

                                   6   out of alleged violations of his legal mail. The Ninth Circuit “recognize[s] that prisoners have a

                                   7   protected First Amendment interest in having properly marked legal mail [including civil mail]

                                   8   opened only in their presence.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1211 (9th Cir. 2017).

                                   9   “Mail from the courts, as contrasted to mail from a prisoner’s lawyer, is not legal mail.” Keenan

                                  10   v. Hall, 83 F.3d 1083, 1094 (9th Cir. 1996). Prison officials may institute procedures for

                                  11   inspecting “legal mail,” i.e., mail sent between attorneys and prisoners, and mail sent from

                                  12   prisoners to the courts. See Royse v. Superior Court, 779 F.2d 573, 574–75 (9th Cir. 1986)
Northern District of California
 United States District Court




                                  13   (outgoing mail to court); Wolff v. McDonnell, 418 U.S. 539, 576–77 (1974) (incoming mail from

                                  14   attorneys).

                                  15          Defendants have presented uncontradicted evidence that at no time were documents taken

                                  16   out of Plaintiff’s legal mail, nor was the mail marked undeliverable. Plaintiff’s outgoing legal

                                  17   mail was marked, “Confidential Legal Mail”. (MSJ Ex F.) SRJ policy allows only a cursory

                                  18   visual inspection of outgoing legal mail, without the contents being read. (MSJ Ex. H at 11.) The

                                  19   record also shows that Plaintiff’s incoming mail from the court was marked confidential based on

                                  20   prison policy. (MSJ Ex. E.) Plaintiff has submitted no evidence to the contrary. None of his

                                  21   statements in the complaint provide sufficient evidence to create a triable issue of fact. His

                                  22   allegations in the complaint are generalized (“stamping [mail] falsely as undeliverable”, “taking

                                  23   documents out [of] our legal mail to the courts”), and insufficient to establish a genuine dispute of

                                  24   material fact. See Celotex, supra, 477 U.S. at 323. Defendants are entitled to summary judgment

                                  25   on this claim.

                                  26                    4. Exhaustion

                                  27          The Court also finds the claims unexhausted. The Prison Litigation Reform Act (“PLRA”)

                                  28   requires prisoners to exhaust their administrative remedies properly before filing suit in federal
                                                                                         7
                                           Case 3:20-cv-01592-JSC Document 28 Filed 02/08/21 Page 8 of 8




                                   1   court. Woodford v. Ngo, 548 U.S. 81, 93 (2006). “No action shall be brought with respect to

                                   2   prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner confined in

                                   3   any jail, prison, or other correctional facility until such administrative remedies as are available are

                                   4   exhausted.” 42 U.S.C. § 1997e(a). Exhaustion is mandatory and a prisoner’s failure to comply

                                   5   with this requirement cannot be excused by the courts. Ross v. Blake, 136 S. Ct. 1850, 1856–58

                                   6   (2016).

                                   7             The undisputed facts in the record show that Plaintiff did not grieve any of the issues

                                   8   raised in his complaint. (See Carausu Decl. ⁋ 4.) All grievances are maintained by the Alameda

                                   9   County Sheriff’s Office in its normal course of business; there are no records of any grievances

                                  10   submitted by Plaintiff during the relevant period. (Id.) There is nothing to suggest that Plaintiff

                                  11   was unaware of the grievance process or was prevented from filing a grievance. In fact, on the

                                  12   form complaint, Plaintiff marked “YES” in the box next to the question asking: “Is there a
Northern District of California
 United States District Court




                                  13   grievance procedure in this institution?” (Compl. at 1.) The next question in the complaint asks:

                                  14   “If so, did you present the facts in your complaint for review through the grievance procedure?”,

                                  15   to which Plaintiff failed to mark either yes or no.4 (Id.) In failing to file an opposition, Plaintiff

                                  16   presents no evidence showing that his claims were exhausted. Defendants have thus met their

                                  17   burden of proving their exhaustion defense.

                                  18                                               CONCLUSION

                                  19             Defendants’ motion for summary judgment (ECF No. 16) is GRANTED. The Clerk shall

                                  20   terminate ECF. No. 16, enter judgment in favor of Defendants, and close the file.

                                  21             IT IS SO ORDERED.

                                  22   Dated: February 8, 2021

                                  23
                                                                                                      JACQUELINE SCOTT CORLEY
                                  24                                                                  United States Magistrate Judge
                                  25

                                  26
                                       4
                                  27    The form complaint then asks for the inmate to list the appeal number, date, and result of each
                                       appeal. (Compl. at 1.) Instead of listing information relating to his appeal at each level of review,
                                  28   Plaintiff lists his legal claims for relief: violations of the 14th Amendment, due process violation,
                                       and violations of certain disciplinary actions. (Id. at 1–2.)
                                                                                             8
